*397ORDER
PER CURIAM.
TWA Air Crew Employees Association (Association) appeals from the grant of summary judgment in favor of Icahn Enterprises a/k/a Carl C. Icahn (Icahn). The trial court found that the Association lacked standing to litigate the personal injury claims of its members. The trial court also found that no other person has been joined as a plaintiff and that any person with standing to litigate the claims alleged by the Association would be barred by the statute of limitations.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).